 76DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Buffalo General HospitalandBuffaloHouseStaff Association,PetitionerCase 3-RC-6267May 24, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held on various dates before HearingOfficer Richard L Ahearn Following the hearingand pursuant to Section 102 67 of the National La-bor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended, bydirection of the Regional Director for Region 3, thiscase was transferred to the Board for decision Theparties waived the filing of briefsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error They are hereby affirmedOn the entire record in this case, the Board finds1The Buffalo General Hospital, herein the Em-ployer, is a private nonprofit New York corporationengaged in the operation of a hospital in Buffalo,New York The Employer annually receives revenuesvalued in excess of $250,000 from such operations,and annually purchases goods valued in excess of$50,000 from directly outside the State of New YorkThe parties have stipulated, and we find, that theEmployer is engaged in commerce Accordingly, wefind that it will effectuate the policies of the Act toassert jurisdiction herein 1iWhile neither of the parties contested the Board s jurisdiction over theEmployer an issue arose at the hearing as to the Employer s possible jointemployer relationship with certain exempt institutions in the Buffalo areaThus the record shows that certain of the Employers residency programsare coordinated through the State University of New York at the BuffaloSchool of Medicine and involve the temporary rotation of participants tovarious universit) affiliatedhospitals including the Employer in the Buf-falo area The record establishes, however that neither the University northe other university affiliated hospitals exercise any control over the termsand conditions of the residents and interns participation in these residency2The Employer refused to stipulate that the Peti-tioner is a labor organization within the meaning ofSection 2(5) of the Act The Petitioner's articles ofassociation and bylaws state that the Petitioner's pur-pose is to engage in collective-bargaining negotia-tionswith the Employer with respect to salaries,hours,and other working conditions of theEmployer's residents and interns As we find herein-after that the residents and interns are not "employ-ees" within the meaning of the Act, and the recordshows that the Petitioner is composed solely and ex-clusively of residents and interns, we find, for thepurposes of this proceeding, that the Petitioner is nota labor organization within the meaning of the Act3No question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act for the following reasonThe Petitioner herein seeks to represent a unit ofphysician interns and residents at The Buffalo Gen-eralHospitalThe Employer contends that such aunit is inappropriate because,inter alga,these resi-dents and interns are not "employees" within themeaning of the Act For the reasons set forth in Ce-dars-SinaiMedical Center,2we find merit in theEmployer's position InCedars-Sinai,theBoardfound that residents and interns, although they pos-sess certain employee characteristics, are primarilystudents and, therefore, not employees within themeaning of Section 2(3) of the Act The interns andresidents involved herein are not unlike those internsand residents involved inCedars-SinaiTherefore, weconclude that they are primarily students Accord-ingly, as no question affecting commerce exists con-cerning the representation of "employees" of theEmployer within the meaning of Section 9(c) of theAct, we shall dismiss the petition hereinORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissedprograms Thus, while the University preliminarily screens applicants tosuch programs actual recommendations for acceptance into the Employer sresidency programs are made by the Employers department heads Further-more all applicants who are accepted into such residency programs sign acontract with the Employer which governs all aspects of their participationin the programs The record also indicates that the Employer receives fundsfrom a private corporation, Anesthesia Associates P C , to defray the expence of accepting additional residents into the anesthesiology programsHowever the record establishes that the donation of such funds does notdiminish or infringe upon the Employers sole control over all aspects of aresidents application acceptance and tenure in the anesthesiology program In view of the above evidence and in accord with the parties positions as stated in the record we find that no joint employer relationshipexists between the Employer and the above institutions2 223 NLRB 251 (1976)224 NLRB No 17 THE BUFFALO GENERAL HOSPITAL77MEMBER FANNING, dissentingtraining institution for which they are compensatedFor reasons stated in my dissenting opinion in Ce-by that training institution They are, therefore, em-dars-SinaiMedical Center,223 NLRB 251 (1976),ployees within the meaning of the Act, and the Peti-Idissent from the dismissal of this petitionResi-tioner is a labor organization Accordingly, I woulddents and interns, clearly, perform a service for theprocess the petition